 1   Sherry B. Shavit (SBN: 193222)
 2
     sshavit@tharpe-howell.com
     Rania Afram (SBN: 216930)
 3   rafram@tharpe-howell.com
 4   THARPE & HOWELL, LLP
     15250 Ventura Blvd., Ninth Floor
 5   Sherman Oaks, CA 91403
 6   Telephone: (818) 205-9955
     Facsimile: (818) 205-9944
 7

 8   Attorneys for Defendant, ADP TOTALSOURCE SERVICES, INC.

 9   Kevin Mahoney (SBN: 235367)
10   kmahoney@mahoney-law.net
     Katherine J. Odenbreit (SBN: 184619)
11   kodenbreit@mahoney-law.net
12   Kate Nicole G. Blanco (SBN: 331344)
     kblanco@mahoney-law.net
13   MAHONEY LAW GROUP, APC
14   249 East Ocean Boulevard, Suite 814
     Long Beach, CA 90802
15   Telephone: (562) 590-5550
16   Facsimile: (562) 590-8400

17   Attorneys for Plaintiff TRINITA LATTIMORE, an individual.
18
                          UNITED STATES DISTRICT COURT
19
                         CENTRAL DISTRICT OF CALIFORNIA
20

21
     TRINITA LATTIMORE,                     Case No. 5:20-cv-02175-JAK(SPx)
22
                       Plaintiff,
23                                          STIPULATED PROTECTIVE ORDER
     v.
24
     ADP TOTALSOURCE SERVICES,
25   INC.; and DOES 1 through 50,
     inclusive,
26
                       Defendants.
27

28

                                            -1-
                             STIPULATED PROTECTIVE ORDER
                                        1         Counsel for Plaintiff TRINITA LATTIMORE (“Plaintiff”) and Defendant ADP
                                        2   TOTALSOURCE SERVICES, INC. (“Defendant”) jointly submit this Proposed
                                        3   Protective Order:
                                        4

                                        5   1.    A. PURPOSES AND LIMITATIONS
                                        6         Discovery in this action is likely to involve production of confidential,
                                        7   proprietary, or private information for which special protection from public disclosure
                                        8   and from use for any purpose other than prosecuting this litigation may be warranted.
                                        9   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                       10   following Stipulated Protective Order. The parties acknowledge that this Order does
15250 Ventura Boulevard, Ninth Floor




                                       11   not confer blanket protections on all disclosures or responses to discovery and that the
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   protection it affords from public disclosure and use extend only to the limited
                                       13   information or items that are entitled to confidential treatment under the applicable
                                       14   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                       15   that this Stipulated Protective Order does not entitle them to file confidential
                                       16   information under seal; Civil Local Rule 79-5 sets forth the procedures that must
                                       17   be followed and the standards that will be applied when a party seeks permission from
                                       18   the court to file material under seal.
                                       19         B. GOOD CAUSE STATEMENT
                                       20         In light of the nature of the claims and allegations in this case and the parties’
                                       21   representations that discovery in this case will involve the production of confidential
                                       22   records, private and/or proprietary information, and in order to expedite the flow of
                                       23   information, to facilitate the prompt resolution of disputes over confidentiality of
                                       24   discovery materials, to adequately protect information the parties are entitled to keep
                                       25   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                       26   material in connection with this action, to address their handling of such material at
                                       27   the end of the litigation, and to serve the ends of justice, a protective order for such
                                       28   information is justified in this matter.       The parties shall not designate any

                                                                                       -2-
                                                                       STIPULATED PROTECTIVE ORDER
                                        1   information/documents as confidential without a good faith belief that such
                                        2   information/documents have been maintained in a confidential, non-public manner,
                                        3   and that there is good cause or a compelling reason why it should not be part of the
                                        4   public record of this case.
                                        5

                                        6   2.    DEFINITIONS
                                        7         2.1    Action: Trinita Lattimore v. ADP TOTALSOURCE SERVICES, INC.,
                                        8   Case No. 5:20-cv-02175-JAK(SPx).
                                        9         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                       10   of information or items under this Order.
15250 Ventura Boulevard, Ninth Floor




                                       11         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   how it is generated, stored or maintained) to tangible things that qualify for protection
                                       13   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                       14   Statement.
                                       15         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                       16   support staff).
                                       17         2.5    Designating Party: a Party or Non-Party that designates information or
                                       18   items that it produces in disclosures or in responses to discovery as
                                       19   “CONFIDENTIAL.”
                                       20         2.6    Disclosure or Discovery Material: all items or information, regardless of
                                       21   the medium or manner in which it is generated, stored, or maintained (including,
                                       22   among other things, testimony, transcripts, and tangible things), that are produced or
                                       23   generated in disclosures or responses to discovery in this matter.
                                       24         2.7    Expert: a person with specialized knowledge or experience in a matter
                                       25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                       26   an expert witness or as a consultant in this Action.
                                       27         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                       28   House Counsel does not include Outside Counsel of Record or any other outside

                                                                                        -3-
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   counsel.
                                        2         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                        3   other legal entity not named as a Party to this action.
                                        4         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                        5   to this Action but are retained to represent or advise a party to this Action and have
                                        6   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                        7   has appeared on behalf of that party, and includes support staff.
                                        8         2.11 Party: any party to this Action, including all of its officers, directors,
                                        9   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                       10   support staffs).
15250 Ventura Boulevard, Ninth Floor




                                       11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Discovery Material in this Action.
                                       13         2.13 Professional Vendors: persons or entities that provide litigation support
                                       14   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                       15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                       16   their employees and subcontractors.
                                       17         2.14 Protected Material: any Disclosure or Discovery Material that is
                                       18   designated as “CONFIDENTIAL.”
                                       19         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                       20   from a Producing Party.
                                       21

                                       22   3.    SCOPE
                                       23         The protections conferred by this Stipulation and Order cover not only Protected
                                       24   Material (as defined above), but also (1) any information copied or extracted from
                                       25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                       26   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                       27   Counsel that might reveal Protected Material.
                                       28         Any use of Protected Material at trial shall be governed by the orders of the trial

                                                                                        -4-
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   judge. This Order does not govern the use of Protected Material at trial.
                                        2

                                        3   4.    DURATION
                                        4         Even after final disposition of this litigation, the confidentiality obligations
                                        5   imposed by this Order shall remain in effect until Designating Party agrees otherwise
                                        6   in writing or a court order otherwise directs. Final disposition shall be deemed to be
                                        7   the later of (1) dismissal of all claims and defenses in this Action, with or without
                                        8   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                        9   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
                                       10   for filing any motions or applications for extension of time pursuant to applicable law.
15250 Ventura Boulevard, Ninth Floor




                                       11   5.    DESIGNATING PROTECTED MATERIAL
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12         5.1       Exercise of Restraint and Care in Designating Material for Protection.
                                       13   Each Party or Non-Party that designates information or items for protection under this
                                       14   Order must take care to limit any such designation to specific material that qualifies
                                       15   under the appropriate standards. The Designating Party must designate for protection
                                       16   only those parts of material, documents, items, or oral or written communications that
                                       17   qualify so that other portions of the material, documents, items, or communications
                                       18   for which protection is not warranted are not swept unjustifiably within the ambit of
                                       19   this Order.
                                       20         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                       21   that are shown to be clearly unjustified or that have been made for an improper purpose
                                       22   (e.g., to unnecessarily encumber the case development process or to impose
                                       23   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                       24   to sanctions.
                                       25         If it comes to a Designating Party’s attention that information or items that it
                                       26   designated for protection do not qualify for protection, that Designating Party must
                                       27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                       28

                                                                                        -5-
                                                                        STIPULATED PROTECTIVE ORDER
                                        1         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                        2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                        3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                        4   under this Order must be clearly so designated before the material is disclosed or
                                        5   produced.
                                        6         Designation in conformity with this Order requires:
                                        7                (a)   for information in documentary form (e.g., paper or electronic
                                        8   documents, but excluding transcripts of depositions or other pretrial or trial
                                        9   proceedings), that the Producing Party affix at a minimum, the legend
                                       10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
15250 Ventura Boulevard, Ninth Floor




                                       11   contains protected material. If only a portion or portions of the material on a page
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   qualifies for protection, the Producing Party also must clearly identify the protected
                                       13   portion(s) (e.g., by making appropriate markings in the margins).
                                       14         A Party or Non-Party that makes original documents available for inspection
                                       15   need not designate them for protection until after the inspecting Party has indicated
                                       16   which documents it would like copied and produced. During the inspection and before
                                       17   the designation, all of the material made available for inspection shall be deemed
                                       18   CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                       19   copied and produced, the Producing Party must determine which documents, or
                                       20   portions thereof, qualify for protection under this Order. Then, before producing the
                                       21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                       22   to each page that contains Protected Material. If only a portion or portions of the
                                       23   material on a page qualifies for protection, the Producing Party also must clearly
                                       24   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                       25                (b) for testimony given in depositions that the Designating Party identify
                                       26   the Disclosure or Discovery Material on the record, before the close of the deposition
                                       27   all protected testimony.
                                       28                (c) for information produced in some form other than documentary and

                                                                                       -6-
                                                                       STIPULATED PROTECTIVE ORDER
                                        1   for any other tangible items, that the Producing Party affix in a prominent place on the
                                        2   exterior of the container or containers in which the information is stored the legend
                                        3   “CONFIDENTIAL.”          If only a portion or portions of the information warrants
                                        4   protection, the Producing Party, to the extent practicable, shall identify the protected
                                        5   portion(s).
                                        6            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                        7   failure to designate qualified information or items does not, standing alone, waive the
                                        8   Designating Party’s right to secure protection under this Order for such material. Upon
                                        9   timely correction of a designation, the Receiving Party must make reasonable efforts
                                       10   to assure that the material is treated in accordance with the provisions of this Order.
15250 Ventura Boulevard, Ninth Floor




                                       11
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       13            6.1   Timing of Challenges.     Any Party or Non-Party may challenge a
                                       14   designation of confidentiality at any time that is consistent with the Court’s Scheduling
                                       15   Order.
                                       16            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                       17   resolution process under Local Rule 37.1 et seq. or as otherwise permitted by the
                                       18   Court.
                                       19            6.3   The burden of persuasion in any such challenge proceeding shall be on
                                       20   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                       21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                       22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                       23   or withdrawn the confidentiality designation all parties shall continue to afford the
                                       24   material in question the level of protection to which it is entitled under the Producing
                                       25   Party’s designation until the Court rules on the challenge.
                                       26

                                       27   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                       28            7.1   Basic Principles. A Receiving Party may use Protected Material that is

                                                                                       -7-
                                                                       STIPULATED PROTECTIVE ORDER
                                        1   disclosed or produced by another Party or by a Non-Party in connection with this
                                        2   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                        3   Protected Material may be disclosed only to the categories of persons and under the
                                        4   conditions described in this Order. When the Action has been terminated, a Receiving
                                        5   Party must comply with the provisions of section below (FINAL DISPOSITION).
                                        6         Protected Material must be stored and maintained by a Receiving Party at a
                                        7   location and in a secure manner that ensures that access is limited to the persons
                                        8   authorized under this Order.
                                        9         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                       10   otherwise ordered by the court or permitted in writing by the Designating Party, a
15250 Ventura Boulevard, Ninth Floor




                                       11   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   only to:
                                       13         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                                       14   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                       15   to disclose the information for this Action;
                                       16          (b)   the officers, directors, and employees (including House Counsel) of the
                                       17   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                       18         (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                       19   disclosure is reasonably necessary for this Action and who have signed the
                                       20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       21         (d) the court and its personnel;
                                       22         (e) court reporters and their staff;
                                       23         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                       24   to whom disclosure is reasonably necessary for this Action and who have signed the
                                       25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       26         (g)    the author or recipient of a document containing the information or a
                                       27   custodian or other person who otherwise possessed or knew the information;
                                       28         (h) during their depositions, witnesses ,and attorneys for witnesses, in the

                                                                                         -8-
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                        2   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                        3   not be permitted to keep any confidential information unless they sign the
                                        4   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                        5   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                        6   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                        7   separately bound by the court reporter and may not be disclosed to anyone except as
                                        8   permitted under this Stipulated Protective Order; and
                                        9         (i)    any mediator or settlement officer, and their supporting personnel,
                                       10   mutually agreed upon by any of the parties engaged in settlement discussions.
15250 Ventura Boulevard, Ninth Floor




                                       11
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                       13         OTHER LITIGATION
                                       14         If a Party is served with a subpoena or a court order issued in other litigation
                                       15   that compels disclosure of any information or items designated in this Action as
                                       16   “CONFIDENTIAL,” that Party must:
                                       17         (a) promptly notify in writing the Designating Party. Such notification shall
                                       18   include a copy of the subpoena or court order;
                                       19         (b) promptly notify in writing the party who caused the subpoena or order to
                                       20   issue in the other litigation that some or all of the material covered by the subpoena or
                                       21   order is subject to this Protective Order. Such notification shall include a copy of this
                                       22   Stipulated Protective Order; and
                                       23         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                       24   the Designating Party whose Protected Material may be affected. If the Designating
                                       25   Party timely seeks a protective order, the Party served with the subpoena or court order
                                       26   shall not produce any information designated in this action as “CONFIDENTIAL”
                                       27   before a determination by the court from which the subpoena or order issued, unless
                                       28   the Party has obtained the Designating Party’s permission. The Designating Party shall

                                                                                       -9-
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   bear the burden and expense of seeking protection in that court of its confidential
                                        2   material and nothing in these provisions should be construed as authorizing or
                                        3   encouraging a Receiving Party in this Action to disobey a lawful directive from
                                        4   another court.
                                        5

                                        6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                        7         PRODUCED IN THIS LITIGATION
                                        8         (a)    The terms of this Order are applicable to information produced by a Non-
                                        9   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                       10   produced by Non-Parties in connection with this litigation is protected by the remedies
15250 Ventura Boulevard, Ninth Floor




                                       11   and relief provided by this Order. Nothing in these provisions should be construed as
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   prohibiting a Non-Party from seeking additional protections.
                                       13         (b)        In the event that a Party is required, by a valid discovery request, to
                                       14   produce a Non-Party’s confidential information in its possession, and the Party is
                                       15   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                       16   confidential information, then the Party shall:
                                       17                (1) promptly notify in writing the Requesting Party and the Non-Party
                                       18   that some or all of the information requested is subject to a confidentiality agreement
                                       19   with a Non-Party;
                                       20                (2)     promptly provide the Non-Party with a copy of the Stipulated
                                       21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                       22   specific description of the information requested; and
                                       23                (3)     make the information requested available for inspection by the
                                       24   Non-Party, if requested.
                                       25         (c) If the Non-Party fails to seek a protective order from this court within 14
                                       26   days of receiving the notice and accompanying information, the Receiving Party may
                                       27   produce the Non-Party’s confidential information responsive to the discovery request.
                                       28   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

                                                                                       - 10 -
                                                                       STIPULATED PROTECTIVE ORDER
                                        1   any information in its possession or control that is subject to the confidentiality
                                        2   agreement with the Non-Party before a determination by the court.
                                        3         Absent a court order to the contrary, the Non-Party shall bear the burden and
                                        4   expense of seeking protection in this court of its Protected Material.
                                        5

                                        6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                        7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        8   Protected Material to any person or in any circumstance not authorized under this
                                        9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                       10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15250 Ventura Boulevard, Ninth Floor




                                       11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                       13   and (d) request such person or persons to execute the “Acknowledgment and
                                       14   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                       15

                                       16   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       17         PROTECTED MATERIAL
                                       18         When a Producing Party gives notice to Receiving Parties that certain
                                       19   inadvertently produced material is subject to a claim of privilege or other protection,
                                       20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                       21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                       22   may be established in an e-discovery order that provides for production without prior
                                       23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                       24   parties reach an agreement on the effect of disclosure of a communication or
                                       25   information covered by the attorney-client privilege or work product protection, the
                                       26   parties may incorporate their agreement in the stipulated protective order submitted to
                                       27   the court.
                                       28

                                                                                       - 11 -
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   12.   MISCELLANEOUS
                                        2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                        3   person to seek its modification by the Court in the future.
                                        4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                        5   Protective Order no Party waives any right it otherwise would have to object to
                                        6   disclosing or producing any information or item on any ground not addressed in this
                                        7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                        8   ground to use in evidence of any of the material covered by this Protective Order.
                                        9         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                       10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15250 Ventura Boulevard, Ninth Floor




                                       11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Protected Material at issue. If a Party's request to file Protected Material under seal is
                                       13   denied by the court, then the Receiving Party may file the information in the public
                                       14   record unless otherwise instructed by the court.
                                       15

                                       16   13.   FINAL DISPOSITION
                                       17         After the final disposition of this Action, as defined in paragraph 4, within 60
                                       18   days of a written request by the Designating Party, each Receiving Party must return
                                       19   all Protected Material to the Producing Party or destroy such material. As used in this
                                       20   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                       21   summaries, and any other format reproducing or capturing any of the Protected
                                       22   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                       23   must submit a written certification to the Producing Party (and, if not the same person
                                       24   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                       25   category, where appropriate) all the Protected Material that was returned or destroyed
                                       26   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                       27   compilations, summaries or any other format reproducing or capturing any of the
                                       28   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                                                                                       - 12 -
                                                                      STIPULATED PROTECTIVE ORDER
                                        1   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                        2   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                                        3   attorney work product, and consultant and expert work product, even if such materials
                                        4   contain Protected Material. Any such archival copies that contain or constitute
                                        5   Protected Material remain subject to this Protective Order as set forth in Section 4
                                        6   (DURATION).
                                        7   14.   Any violation of this Order may be punished by any and all appropriate
                                        8   measures including, without limitation, contempt proceedings and/or monetary
                                        9   sanctions.
                                       10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15250 Ventura Boulevard, Ninth Floor




                                       11   Dated: May 20, 2021              MAHONEY LAW GROUP, APC
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12

                                       13                                    By: __________/s/________________
                                       14                                          Kevin Mahoney, Esq.
                                                                                   Katherine J. Odenbreit, Esq.
                                       15
                                                                                   Kate Nicole G. Blanco, Esq.
                                       16                                    Attorneys for Plaintiff TRINITA LATTIMORE
                                       17
                                            Dated: May 20, 2021              THARPE & HOWELL, LLP
                                       18

                                       19
                                                                             By: _________/s/_______________
                                       20
                                                                                   Sherry B. Shavit, Esq.
                                       21                                          Rania Afram, Esq.
                                                                             Attorneys for Defendant ADP TOTALSOURCE
                                       22
                                                                             SERVICES, INC.
                                       23
                                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                       24
                                            DATED: May 28, 2021
                                       25

                                       26
                                            ___________________________________
                                       27
                                            Sheri Pym
                                       28
                                            United States Magistrate Judge
                                                                                       - 13 -
                                                                      STIPULATED PROTECTIVE ORDER
                                        1                                         EXHIBIT A
                                        2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                        3         I, _____________________________ [print or type full name], of __________
                                        4   _______________________________ [print or type full address], declare under
                                        5   penalty of perjury that I have read in its entirety and understand the Stipulated
                                        6   Protective Order that was issued by the United States District Court for the Central
                                        7   District of California on [date] in the case of Trinita Lattimore v. ADP
                                        8   TOTALSOURCE SERVICES, INC., Case No. 5:20-cv-02175-JAK (SPx). I agree to
                                        9   comply with and to be bound by all the terms of this Stipulated Protective Order and I
                                       10   understand and acknowledge that failure to so comply could expose me to sanctions
15250 Ventura Boulevard, Ninth Floor




                                       11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   in any manner any information or item that is subject to this Stipulated Protective
                                       13   Order to any person or entity except in strict compliance with the provisions of this
                                       14   Order.
                                       15         I further agree to submit to the jurisdiction of the United States District Court for
                                       16   the Central District of California for the purpose of enforcing the terms of this
                                       17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                       18   termination of this action. I hereby appoint __________________________ [print or
                                       19   type full name] of _______________________________________ [print or type full
                                       20   address and telephone number] as my California agent for service of process in
                                       21   connection with this action or any proceedings related to enforcement of this
                                       22   Stipulated Protective Order.
                                       23

                                       24   Date: ______________________________________
                                       25   City and State where sworn and signed: _________________________________
                                       26   Printed name: _______________________________
                                       27   Signature: __________________________________
                                       28

                                                                                       - 14 -
                                                                      STIPULATED PROTECTIVE ORDER
